Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5, 6, 8 and 11 are objected to because of the following informalities:
In line 3 of claim 2, “arranged to the distal end” should read --arranged within the distal end--.
In line 2 of claim 5, “in the distal end portion” is suggested to read --in a portion of the distal end--. 
In lines 5-6 of claim 6, “the first stem distal end portion” is suggested to read --a portion of the first stem distal end--.
In line 4 of claim 8, “in sequentially” should read --sequentially--.
In lines 6 and 10 of claim 8, “the movement” should read --movement--.
In line 7 of claim 8, “towards to eachother” should read --towards eachother--.
In line 8 of claim 8, “and thereby to clamp implant device” should read --, thereby clamping the implant device--.
In line 3 of claim 11, “configured” should read --is configured--.
Appropriate correction is required.  Alternative language may be used to make the above corrections as long as the underlying grammar and/or clarity issues are improved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-9, 11, 14, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations: "the cavity" in line 3 of claim 2; “the mutual design” in lines 1-2 of claim 4; “the extension line” in line 3 of claim 6; “the cardiac implant device” in line 4 of claim 7; “the securing position” in line 12 of claim 8; “the counterpart portion” in line 2 of claim 11; “the second stem” in line 3 of claim 11; “the second stem” in line 4 of claim 14; “the pressing force” in line 4 of claim 17; “the cardiac implant device” in lines 3-4 of claim 17; “counterpart portion” in line 5 of claim 17; “the second stem” in line 5 of claim 17; “the position” in line 4 of claim 19.  Claim 9 is rejected due to its dependence from claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (JPH08196623; citing attached English translation).
Regarding claim 1, Koike et al. disclose a medical securing device (7; Figure 3) for securing an implant device with a securing member (1) into a tissue (e.g. 21), where the implant device comprises a an implant is not structurally required by any of the claims - e.g. claim 1 recites “A medical securing device for securing an implant device”; claim 1 does not recite, e.g., a medical device (a medical system, a medical kit, etc.) comprising: a securing device, a medical implant, a securing member…; the securing device of Koike et al. could be used to secure an implant device in the similar way as shown in Applicant’s Figure 4B for example), wherein the medical securing device comprises: a first elongated stem (8) having proximal and distal ends, where the distal end of the first stem has a receiving member (16) for receiving (Applicant’s receiving member 104 does not have a complimentary shape to the securing device in most embodiments and only pushes against it as shown in Figures 4A and 4B for example) the securing member, whereupon during a movement of the distal end of the first stem and the receiving member in relation to each other, the distal end of the first stem with the receiving member is configured to introduce the securing member to the implant device to secure the implant device to the tissue with the securing member (¶[0007]; the first stem and receiving member could both be moved relative to eachother to press the securing device into and/or around an implant device).  
Regarding claim 2, the distal end of the first stem has a hollow structure (evident from Figure 5), and where the receiving member is arranged to the distal end in a movable manner in relation to the cavity so that during the movement the receiving member is configured to introduce the securing member from the cavity of the distal end to the implant device to secure the implant device to the tissue with the securing member (¶[0007]). 
Regarding claim 3, the medical securing device further comprises: a second elongated stem (12) adjacent to the first stem, where said first and second stems are configured to be moved in relation to each other in their longitudinal direction (evident from Figures 4 and 5), both stems having proximal and distal ends, where the distal end of the second stem has a counterpart portion (curved recesses at 14 in Figure 4) for the distal end of the first stem or for the receiving member of the first stem, the distal end of the second stem is configured to be introduced to the opposite portion of the tissue than the distal end of the first stem and to produce counterforce via the counterpart portion to the distal end of the first stem and thereby clamping the implant device between the distal ends of the first and second stems when the distal end of the first or second stems is/are moved in the longitudinal direction towards the implant device, and wherein in addition during the movement the distal end of the first stem with the receiving member is configured to introduce the securing member to the implant device to secure the implant device to the tissue with the securing member (as evident from Figure 5 and ¶[0013], the first and second stems of Koike et al. can function as claimed to secure an implant in a very similar manner as depicted by, for example, Applicant’s Figures 7A and 7B - only Applicant’s securing device and counterpart portion being rotated 90 degrees from those of Koike et al.). 
Regarding claim 4, the mutual design of the distal end portions of the first and second stems are so that a space is formed between the distal end portions of the first and second stems, whereupon, in use, the space is configured to receive at least portion of the tissue (evident from Figure 5). 
Regarding claim 5, the second stem has a protrusion portion (portion having curved recesses at 14 in Figure 4 for bending the staple, the portion protruding from its main shaft) in the distal end portion forming the space between the first and second stems. 
Regarding claim 6, the distal end of the second stem has an angle, towards the extension line of the distal end of the first stem (angled approximately 90 degrees relative to and towards, i.e. intersecting, the extension line, i.e. central longitudinal axis, of the first stem as evident from Figure 5) so that the counterpart portion of the second stem locates essentially in the extension line in the longitudinal direction of the first stem distal end portion (curved anvil recesses of 12 intersect the central longitudinal axis of the first stem as evident from Figure 5). 
Regarding claim 10, the distal end of the first stem or the receiving member is configured to press or bend a first end of the securing member at least partially around or partially into the upper or lower portion of the implant device, when the distal end of the first stem is pressed against the counterpart portion of the second stem (capable of performing this function on a suitably shaped implant device; ¶[0007]; Figure 5). 
Regarding claim 11, the distal end of the first stem or the counterpart portion of the second stem configured to press or bend a second end of the securing member at least partially around or partially into the lower portion of the implant device or into the tissue, when the distal end of the first stem is pressed against the counterpart portion of the second stem (capable of performing this function on a suitably shaped implant device; ¶[0007]; Figure 5). 
Regarding claim 12, the counterpart portion comprises an anvil for receiving and bending the securing device at least partially around or partially into the implant device or to the tissue during the movement of the distal end of the first stem towards the implant device (¶[0007], “recess” - ¶[0013]). 
Regarding claim 13, the distal end of the first stem with the receiving member is configured to introduce the securing device at least partially through or via the implant device into the tissue during the movement of the distal end of the first stem or the receiving member in relation the implant device (capable of performing this function on a suitably shaped implant device; ¶[0007]; Figure 5). 
Regarding clam 14, the distal end of the first stem comprises a recess for supporting the distal end of the first stem to the upper portion of the implant device or the distal end of the second stem comprises a recess (”recess” - ¶[0013]) for supporting the distal end of the second stem to the lower portion of the implant device during the introduction of the securing member (at least during partial introduction of the securing member). 
Regarding claim 15, the medical securing device comprises a storage (10) for receiving a number of securing members, whereupon the medical securing device is arranged to feed a new securing member from the storage when the previous one is introduced to the implant device (evident from Figure 5). 
Regarding claim 16, the medical securing device is a cardiac implant device for an open-heart-operation, and the tissue is an annulus of the heart valve (the medical securing device of Koike et al. is capable of securing such an implant; an implant is not structurally required by any of the claims - e.g. claim 1 recites “A medical securing device for securing an implant device”; claim 1 does not recite, e.g., a medical device (a medical system, a medical kit, etc.) comprising: a securing device, a medical implant, a securing member…). 
Regarding claim 17, the securing member is one of the following: a staple (can be regarded as a staple as evident from Figures 5, 6 and ¶[0013]), the one end of which is bendable at least partially around or into the cardiac implant device under the pressing force induced by the distal end of the first stem or counterpart portion of the second stem (capable of performing this function on a suitably shaped cardiac implant device; ¶[0007], [0013]; Figure 5), a staple having at least one hook-shaped end to be introduced at least partially around or into the cardiac implant device, a helical clip, a locking clip, a pointed screw, a spring clip, a skin staple, or a circular clip. 
Regarding claim 18, the securing member comprises shape memory material, metal (¶[0005], [0007]) or polymer. 
Regarding claim 19, the implant device comprises the upper or lower portion, which are advantageously loop-shaped portions arranged to form a coil-shape so that during an insertion the implant device is rotated into the position, and wherein at least one of the portion is at least partially open shaped (the medical securing device of Koike et al. is capable of securing such an implant; an implant is not structurally required by any of the claims - e.g. claim 1 recites “A medical securing device for securing an implant device”; claim 1 does not recite, e.g., a medical device comprising: a securing device, a medical implant, a securing member…). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (JPH08196623; citing attached English translation) in view of Houser et al. (US 2004/0133192).
Regarding claims 7 and 8, Koike et al. fail to specify what structure is used to grasp the medical securing device and/or move the receiving member and therefore fail to specifically disclose that the proximal end of the first stem has an operation member as claimed.
Houser et al. disclose an device, like Applicant and Koike et al., for applying securing members around an annulus of a heart (¶[0014]; Figures 37-40B).  Houser et al. further disclose providing a proximal end of a stem with an operation member (470; Figures 40A and 40B) which allows controlled advancement of a receiving member for deploying a securing member (¶[0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the operation member of Houser et al. to couple with the proximal end of the first stem and control advancement of the receiving member in order to allow a more controlled deployment of the securing member(s).  With this modification, the device of Koike et al. would be capable of performing the movements and operations as claimed which is evident because both the operation member of Houser et al. and Applicant function by movement of a simple sliding protrusion connected to a plunger (e.g. as shown by Applicant’s Figure 13).
Regarding claim 9, the first stem has a conduit (10) via which the operation member would be functionally coupled with the receiving member. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (JPH08196623; citing attached English translation) in view of Berger et al. (US 2017/0296199).
Regarding claim 20, Koike et al. fail to disclose that the first and second stems are made of one piece of material.
Berger et al. teach that a variety of surgical instruments, having simple mechanisms, should have their basic components made by injection molding in order to lower manufacturing costs (¶[0004]).
Given that the device of Koike et al. operates by a simple mechanism as evident from Figure 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Berger et al. to have made both stems of Koike et al. as one piece of material via injection molding in order to lower manufacturing costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771